Case: 19-30833      Document: 00515695322         Page: 1    Date Filed: 01/06/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 6, 2021
                                   No. 19-30833                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adaysha Tanner,
   also known as Adaysha Chark, also known as Jonathan Chark,

                                                          Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                               No. 5:18-CR-327-1


   Before Jones, Smith, and Elrod, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Between 2013 and 2015, Adaysha Tanner engaged in a federal student
   loan scheme to defraud the United States. Tanner fraudulently obtained
   $117,395 in federal student loans and grants and pleaded guilty to one count
   of financial aid fraud in 2019. The details of that scheme are neither disputed
   nor relevant.
          The district court sentenced her to ten months’ imprisonment and
   restitution payable to the U.S. Department of Education. The only issue on
   appeal is the amount of restitution. Tanner asserts that, at sentencing, the
Case: 19-30833      Document: 00515695322           Page: 2    Date Filed: 01/06/2021




                                     No. 19-30833


   court orally pronounced restitution of $63,221. In contrast, the written judg-
   ment mandates $106,744.
          Tanner contends that the sentence as orally pronounced conflicts with
   the written judgment and, therefore, the oral pronouncement controls. We
   conclude that, although the oral pronouncement was ambiguous, it does not
   conflict with the written judgment. After reviewing the record to determine
   the intent, we affirm the written judgment.

                                          I.
          Ordinarily, if a defendant raises a sentencing error for the first time on
   appeal, we review only for plain error. United States v. Diggles, 957 F.3d 551,
   559 (5th Cir. 2020) (en banc), cert. denied, 2020 WL 6551832 (U.S. Nov. 9,
   2020). But that does not apply where, as here, the alleged error appears for
   the first time in the written judgment. Id. Instead, because the defendant did
   not have the opportunity to object in the district court, we review for abuse
   of discretion. United States v. Bigelow, 462 F.3d 378, 381 (5th Cir. 2006).
          A defendant has a Fifth Amendment due process right to be present
   at sentencing. Diggles, 957 F.3d at 557. “Including a sentence in the written
   judgment that the judge never mentioned when the defendant was in the
   courtroom is tantamount to sentencing the defendant in absentia.” Id. (quo-
   tation omitted). Thus, due process dictates that a district court “must orally
   pronounce a sentence.” Id. at 556.
          Accordingly, where the oral pronouncement and written judgment
   conflict, the oral pronouncement controls. Id. at 557. But that is so only if
   the two actually conflict. If, instead, “the written judgment simply clarifies
   an ambiguity in the oral pronouncement, we look to the sentencing court’s
   intent to determine the sentence.” United States v. Tang, 718 F.3d 476, 487
   (5th Cir. 2013) (per curiam). We determine that intent by examining “the
   entire record.” United States v. English, 400 F.3d 273, 276 (5th Cir. 2005)




                                          2
Case: 19-30833      Document: 00515695322           Page: 3   Date Filed: 01/06/2021




                                     No. 19-30833


   (quotation omitted).
          Our first task, then, is to determine whether there is a conflict between
   the sentence as orally pronounced and the written judgment or, conversely,
   whether any discrepancy between the two merely reflects an ambiguity. The
   district court explained at the sentencing hearing that, although “the total
   intended loss is $117,395,” the “net” amount “owed in restitution” was
   $106,744. It clarified that, in arriving at that number, Tanner’s “previous
   payments ha[d] been subtracted.” The present confusion arises from its next
   statement, where it declared that “the [$]106,744 appears to be . . . the cor-
   rect restitution amount, although in chambers we discussed the addition of
   language to the form for the suggested sentence that will read ‘subject to
   credits from IRS refunds, garnishments, and other payments, with a net bal-
   ance currently showing due of $63,221.’”
          After confirming with trial counsel that the statement was “accurate
   as a discussion point in an agreement between the Court and counsel,” the
   court went on to “find[] that the original calculation in the [presentence
   investigation report] of $106,744 is correct.” Then, apparently referring to
   the $106,744, the court affirmed that there was “an agreed amount of resti-
   tution.” But in its last word on the matter, the court reiterated its earlier
   statement.    There, it proclaimed that “[r]estitution in the amount of
   $106,744 is ordered to be paid” and “that the restitution amount is subject
   to credits already received . . . with a current accounting balance for restitu-
   tion shown at $63,221.”
          As previously explained, the court then imposed restitution of
   $106,744 in the written judgment, which states that “[t]he defendant shall
   receive credit for all payments previously made . . . .” The written judgment
   does not, however, provide $63,221 as the “current accounting balance for
   restitution,” as mentioned in the oral pronouncement.




                                          3
Case: 19-30833      Document: 00515695322           Page: 4   Date Filed: 01/06/2021




                                     No. 19-30833


          The district court could have been clearer. At times, it proclaimed
   that the proper “net” amount owed was $106,744. In some tension with
   that, it expressed elsewhere that the restitution amount was “subject to
   credits already received . . . with a current accounting balance for restitution
   shown at $63,221.”
          Lack of clarity notwithstanding, we see no direct conflict between
   those statements and the written judgment. The court stated, several times,
   that the “correct” or “net” amount owed in restitution was $106,744—the
   amount it imposed in its written judgment. Nonetheless, because the oral
   pronouncement was ambiguous, “we look to the sentencing court’s intent to
   determine the sentence.” United States v. Romero-Medrano, 899 F.3d 356,
   363 (5th Cir. 2018) (quoting Tang, 718 F.3d at 487).
          The record confirms that the court intended to order restitution of
   $106,744. The presentence investigation report, which the court adopted,
   divides Tanner’s fraud into two distinct line items: fraudulent loans and
   fraudulent grants. The “total outstanding loan balance . . . [was] $63,221,”
   and the “outstanding balance for fraudulently obtained grants [was]
   $43,523,” making “$106,744” the “total restitution due.”
          That net amount was reduced from the gross total of $117,395, which
   was “based on fraudulent loans totaling $63,977 and fraudulent grants total-
   ing $53,418.” To get to the “outstanding” balance, the presentence investi-
   gation report subtracted “any amounts already paid back to the govern-
   ment.”    Thus, the restitution of $106,744 was the proper total—the
   “credits” to which the court referred in its oral pronouncement had already
   been applied. The court acknowledged as much when it said that Tanner’s
   “previous payments ha[d] been subtracted,” before it arrived at $106,744 as
   “the correct restitution amount.”
          There is nothing in the record to indicate that the court intended to




                                          4
Case: 19-30833      Document: 00515695322          Page: 5   Date Filed: 01/06/2021




                                    No. 19-30833


   forgive the entire outstanding balance of $43,523 for the fraudulently ob-
   tained grants. Nor is there anything in the record to support Tanner’s bald
   assertion that, at the time of sentencing, “she had made substantial progress
   towards paying down the amount owed,” which, coincidentally, happened to
   be the exact amount of the outstanding balance for grants. To the contrary,
   it appears that the court merely misspoke when it referred to the outstanding
   loan balance of $63,221 as the entire outstanding balance for restitution.
          The oral pronouncement was ambiguous. But the written judgment
   “clarified that ambiguity.” United States v. Milton, 805 F. App’x 280, 281
   (5th Cir. 2020) (per curiam) (citing Schurmann v. United States, 658 F.2d
   389, 391 (5th Cir. Unit A Oct. 1981)). The record makes certain that the
   written judgment reflects the district court’s intent. Accordingly, the written
   judgment of sentence is AFFIRMED.




                                          5